DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Eisemann et al. (US 2017/0032579 A1).
Regarding claim 1, Eisenmann teaches:
A system for automatically painting weights for linear blend skinning and determining bone locations,(FIG. 5)  the system comprising: 
a hardware processor in communication with a non-transitory storage, the hardware processor ([0181], “The present invention is described below with reference to flowchart  programmed to: 
solve an error minimization equation ([0084]-[0086], teaches the minimize the ARAP energy, which depends on LBS (linear blend skinning) parameters, including the weights, the translation and rotation parameters. “

    PNG
    media_image1.png
    647
    475
    media_image1.png
    Greyscale
”) based on an initial linear blend skinning weight set, an initialization skeleton, and a target pose to derive skinning parameters, (FIG. 4 and 5 shows the LBS (linear blend skinning) weights depends on the input initial weight sets  (FIG. 4, 12 ), the initial skeleton (FIG. 4, 20) , and the iteration process of FIG. 4 to reach the target pose (set of skeleton deformations 50 referred to as exemplars are generated). The LBS (linear blend skinning) weights  generating process also depends on the users specified constraints (FIG. 4, 22.) [0093], “With reference to FIG. 5, the weight optimization stage defines the skinning weights, which result in as-rigid-as-possible 

    PNG
    media_image2.png
    549
    856
    media_image2.png
    Greyscale
 also [0067]-[0074.) wherein the error minimization equation is subject to a set of constraints based on one or more human-understandable constraints;(“

    PNG
    media_image3.png
    270
    418
    media_image3.png
    Greyscale

”)
) and output the skinning parameters.(FIG. 4, output of linear blend skinning weights 24, also the rotations and translations are outputted to the energy function in function 6 as cited above.)

Regarding claim 2, Eisemann teaches:
The system of claim 1, wherein the skinning parameters comprise one or more weights, one or more rotations, and one or more translations associated with transformation of one or more joints to the initialization skeleton to a different pose.([0067]-[0075], “
    PNG
    media_image4.png
    124
    415
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    320
    417
    media_image5.png
    Greyscale
”)

Regarding claim 3, Eisemann teaches:
The system of claim 1, wherein the hardware processor is programmed to solve the error minimization equation by deriving skinning parameters that cause an error between transformed positions of joints of the initialization skeleton and corresponding positions of vertices of a skeleton in the target pose to satisfy an error threshold. (FIG. 7 gives an example of the transformation of positions of joints from the initial skeleton to the final target skeleton position. [0084]-[0086], teaches the minimize the ARAP energy, which depends on derived LBS (linear blend skinning) parameters as shown in equation 2  (paragraph 67)“

    PNG
    media_image1.png
    647
    475
    media_image1.png
    Greyscale
”)

Regarding claim 4, Eisemann teaches:
 The system of claim 1, wherein one or more joints of the initialization skeleton are initially transformed using the initial linear blend skinning weight set and subsequently transformed by a refined linear blend skinning weight set determined by solving the error minimization equation.( [0088], “A general block diagram of the skinning methods of the present invention is shown in FIG. 4. The processing block 10 comprises initialization block 12, 

    PNG
    media_image2.png
    549
    856
    media_image2.png
    Greyscale
”)
Regarding claim 5, Eisemann teaches:
The system of claim 4, wherein the hardware processor is programmed to iteratively solve the error minimization equation. (FIG.4, shows an iterative weight optimization process, the optimized weight is used to solve energy minimization equation (6) until an convergence is achieved. “

    PNG
    media_image2.png
    549
    856
    media_image2.png
    Greyscale
”)

Regarding claim 6, Eisemann teaches:
The system of claim 1, wherein the one or more human-understandable constraints comprises a restricted pose space for a limb rotation based on an anatomical constraint.(
[0166], “Note that to illustrate practicality, most models used were challenging, produced by artists, and provided via Blendswap (blendswap.com). They exhibit disconnected components (e.g., dog, dinosaur), tiny features, non-manifold vertices (the dinosaur), boundaries and very elongated triangles, self-intersections (e.g., the dog) and complex topology. The skeletons used are relatively complex, partially disconnected, with various bones types, and scales (i.e. from main limbs to fingers) and may include deformation constraints.”

    PNG
    media_image6.png
    71
    407
    media_image6.png
    Greyscale
)


The system of claim 1, wherein the initialization skeleton comprises a high- order skeleton. ( Eisemann FIG. 6F)

	Claims 11-16, 19 recite similar limitations of claim 1-6, 9 respectively, in a form of method, thus are rejected using the same rejection rationale respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisemann.
Regarding claim 7, Eisemann teaches:
The system of claim 6, wherein the limb rotation comprises an arm that is restricted to not move through a digital character's torso. (
    PNG
    media_image6.png
    71
    407
    media_image6.png
    Greyscale
)
Eisemann teaches a restriction of bone, e.g. limb has a small locality movement zone. However, Eisemann does not explicitly teach a restriction of “not move through a character’s torso”. On the other hand, The Examiner is conducting an obvious analysis. Examiner would take an official notice that a limb could not move through a torso based on human’s anatomy feature. The benefit of combining this well-known knowledge is to generate a character animation that reflects real life scenarios. 

Regarding claim 8, Eisemann teaches:
The system of claim 1, wherein the one or more human-understandable constraints comprises preventing a portion of a mesh associated with the initialization skeleton from changing. (Eisemann teaches different kinds of restriction of character animation. It would be a design choice to restrict certain part of body to not be changed during the character animation process based on certain animation scenario. )

Claims 17-18 recite similar limitations of claim 1-8 respectively, in a form of method, thus are rejected using the same rejection rationale respectively.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisemann in view of Crampton (US 7184047 B1).
Regarding claim 10, Eisemann teaches:
The system of claim 1, wherein: the set of constraints (FIG. 4, 22)
and the hardware processor is programmed to solve the error minimization equation by deriving skinning parameters that cause an error between 1) positions of the set of one or more initialization mesh vertices in the segmentation set adjusted as a result of a transformation of the initialization skeleton into the target pose and 2) positions of a corresponding set of one or more target mesh vertices to satisfy an error threshold. ([0022], “There is thus provided in accordance with the invention, a method of optimizing joint positions of a skeleton, the method comprising receiving 3D mesh information, skeleton information and linear blend skinning (LBS) weights related to a 3D model, generating a plurality of representative structure preserving deformation exemplars of said skeleton sampled from a manipulation space of all possible skeleton deformations, generating a linear relationship between joint positions and bone translations by constraining the bones to be connected at their respective joints when the bones of each exemplar are rotated, for each bone of each exemplar, fixing a rotation entity while allowing a translation entity to change, calculating an energy entity representing a quality of deformation of the mesh as a function of the rotation and translation, and determining joint positions so as to minimize said energy entity over said plurality of exemplars.”)
However, Eisemann does not explicitly, but Crampton teaches:
the set of constraints comprises a constraint incorporating a segmentation set that relates a set of one or more initialization mesh vertices to a set of one or more joints of the initialization skeleton;(Col. 25, middle: “Images corresponding to the generic model avatar in different poses can then be created by inputting data corresponding to a set of generic avatar joint angles 280. This data 280 is then processed by the movement deformation program 290 to determine initially how varying the joint angles in the manner described would position the body segments corresponding to those joint angles and then how this would affect the positioning of the individual vertices associated with each body segment. The movement deformation program 290 also when calculating a modified geometry ensures that the joint angles requested remain within maximum and minimum limits to mimic the body's normal limited flexibility. The movement deformation program 290 may be arranged to also ensure that the deformed geometry is constrained so that the surface of the deformed polygonal mesh does not intersect itself since this would correspond to an individual passing one part of this body through another. By limiting the effect of changing a joint to cause a transformation on the wire mesh model of vertices only associated with some of the body parts the input of joint angles can be used to generate a wire mesh model of the generic avatar in any pose. Thus for example where the angle of a joint corresponding to a shoulder is varied this would be processed to impose a translation on all of the vertices corresponding to points associated with body segments corresponding to the upper arm, the lower arm and the hand. In contrast where a joint angle corresponding to the orientation of the elbow is changed this would only affect the position of vertices associated with the lower arm and hand. By associating each of the vertices with one or more body segments the deformation required to account for a change in the 
Eisemann teaches vertex of a mesh and skeleton and deform the skeleton and vertex using constraints, but does not explicitly teach how they are associated with each other. Crampton teaches using a segmentation to associate these two data structure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Eisemann with the specific teachings of Crampton to explicitly associate these two data structures. The benefit would be to easily deform the associate mesh vertex when a skeleton is deformed.

Claims 20 recite similar limitations of claim 10, in a form of method, thus are rejected using the same rejection rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611